ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_04_FR.txt. 125

OPINION INDIVIDUELLE DE M. MOSLER

I. Je souscris au dispositif de l’avis, ainsi qu’aux réflexions sur lesquelles
il est fondé. En particulier, je suis d’accord avec la définition qu’a donnée la
Cour, au paragraphe 35, de la question soulevée par la requéte, en vue d’en
interpréter la portée juridique, et je m’associe à l’affirmation contenue
dans ce paragraphe, suivant laquelle la détermination précise des questions
soumises à la Cour découle des exigences de son caractère judiciaire.

La Cour parvient aux motifs déterminants de l’avis (par. 43-49) et à
l'énoncé du dispositif sur la base d’un exposé de diverses opinions qui ont
été émises au sujet de l’appréciation juridique des rapports existant entre
l'Organisation mondiale de la Santé (OMS) et l'Egypte, relativement au
Bureau régional d'Alexandrie, mais qui, quoique partant d’interprétations
différentes, aboutissent toutes aux mêmes conclusions finales. Sans don-
ner de préférence à une seule de ces thèses, la Cour se borne à les exposer
(par. 38-42). Elle conclut à juste titre de cet exposé que ces interprétations
en partie divergentes mènent toutes au résultat que le régime contractuel
créé entre 1948 et 1951 constitue aujourd’hui encore le fondement des
relations juridiques entre PEgypte et l'OMS (par. 43).

Cette méthode de raisonnement suivie par la Cour se justifie à mon avis
en l’espèce par le devoir lui incombant comme institution judiciaire de
définir dans le dispositif, ainsi que dans la partie essentielle des motifs,
d’une manière aussi précise que possible, la situation juridique en cause,
même si certains des motifs offrent des alternatives dont chacune, même si
elle est en soi incompatible avec d’autres, fait partie d’un enchaînement
logique qui conduit aux conclusions communes.

D'un autre côté, le vote d’un juge en faveur de l'avis laisse inévitable-
ment ouverte la question de savoir quelle est sa propre opinion sur l’en-
semble des problèmes posés par la requête. Je me permets donc d’exposer
laquelle des alternatives décrites dans l’avis est, selon mon opinion, celle
que l’on devrait adopter.

IJ. La Cour a examiné de façon détaillée, dans les paragraphes 11 à 32
de l’avis, le contexte de fait et de droit dans lequel la requête lui a été
soumise. Sur la base de cet exposé, et en partant de la définition du
problème à trancher qu’on trouve au paragraphe 35, je résume ma position
de la façon suivante :

1. L'accord de 1951 a été conclu «pour déterminer les privilèges,
immunités et facilités accordés en Egypte par le Gouvernement à l’Orga-
nisation, aux représentants de ses Membres, à ses experts et à ses fonc-
tionnaires ». Quant à son contenu, il est calqué sur celui des nombreux
accords de siège passés entre des organisations internationales et des Etats

56
126 INTERPRÉTATION DE L’ACCORD (OP. IND. MOSLER)

pour régler le statut juridique de l’organisation et des locaux, des services et
du personnel qui se trouvent dans l'Etat en cause.

Par exemple l’accord entre la Suisse et l'OMS relatif au siège principal de
celle-ci, qui a largement servi de modèle à l’accord entre POMS et l'Egypte,
a pour objet, d’après son titre, de « régler le statut juridique de l’Organi-
sation mondiale de la Santé » (Nations Unies, Recueil des traités, vol. 26,
p. 332) ; les matières traitées sont mutatis mutandis les mêmes que celles
de l’accord de 1951 avec l'Egypte.

Pour autant que l’objet et le but des accords étaient les mêmes que ceux
de l’accord entre l'OMS et l'Egypte on peut les prendre en considération
pour interpréter ce dernier. Cette manière d'interpréter un traité par renvoi
à un autre traité, bien qu’elle soit parfois contestée, est admise à juste titre
par la jurisprudence de la Cour. Le cas le plus proche de celui qui nous
occupe actuellement et où la Cour a suivi cette méthode est celui de l’avis
consultatif concernant la Composition du Comité de la sécurité maritime de
l'Organisation intergouvernementale consultative de la navigation maritime
(IMCO) (C.J. Recueil 1960, p. 150, 169-170).

Quand on compare, de façon générale, les accords de siège, on constate
que quelques-uns font mention expresse de l'établissement d’un bureau ou
d’un service dans une ville ou en un lieu clairement précisé. La plupart
passent ce point sous silence ou se bornent à mentionner en passant
l'endroit où le siège a été déjà établi ou va être établi par un processus qui
ne fait pas partie des stipulations écrites de l’accord. D’un autre côté,
Pétablissement permanent d’un bureau ou d’un service est la raison d’être
d'un accord réglant en détail le statut juridique de ce bureau ou service.
L'établissement, le fonctionnement et le maintien en existence du bureau
ou du service sont en effet l'essence même d’un accord de siège. Exception
faite de quelques dispositions concernant la position juridique de l’orga-
nisation elle-même vis-à-vis et à l’intérieur de l'Etat en cause, l'accord
serait sans objet si le bureau ou le service n’existait pas avant sa conclusion
ou n'était pas établi en vertu de l’accord. Par conséquent il existe une
étroite corrélation entre l’établissement ou l’existence continue du bureau
ou du service sur le territoire de l’Etat et l'accord qui en règle le statut
juridique vis-à-vis et à l’intérieur de l’ordre juridique de cet Etat. Cette
corrélation est parfois, comme en l’espèce, mise en évidence par le préam-
bule et par quelques dispositions de l’accord qui, en mentionnant le bureau
ou le service, supposent l'existence de celui-ci. Mais cette liaison existe
également dans le cas où l’accord simplement est tacite au sujet de la ville
ou de l'emplacement du bureau ou du service.

Ces considérations s'appliquent à l'accord de 1951, qui a été conclu en
vue de l’intégration du Bureau d’Alexandrie dans POMS comme Bureau
régional de la Méditerranée orientale.

fl résulte de historique de cet accord que le projet n’était plus au stade
des négociations préliminaires mais à celui de la négociation d’un texte
précis quand le Gouvernement de l'Egypte a pris les dispositions néces-
saires pour offrir emplacement du bâtiment à POMS et quand l’entrée en

57
127 INTERPRÉTATION DE L’ACCORD (OP. IND. MOSLER)

service du Bureau dans le cadre de l'OMS a été envisagée. Les mesures
aboutissant à la mise à la disposition de TOMS du Bureau étaient conco-
mitantes à la préparation et à la négociation de l’accord (voir par. 17-23 de
l'avis). On s'attendait évidemment des deux côtés à ce que les négociations
réussissent ; l'Egypte n’a fait aucune réserve l’autorisant à reprendre, le cas
échéant, la gestion du Bureau. Il ne semble pas qu’on ait envisagé d’un côté
ou de l’autre que cette attente serait déçue. Mais on ne peut pas conclure du
silence des parties que l’arrangement d’où résultait l'intégration du Bureau
était un accord indépendant et définitif. L'interprétation des événements
et des intentions probables des parties me conduit à conclure que l’arran-
gement par lequel son entrée en fonctions comme bureau régional de
l'OMS a été réalisée était une étape dans des négociations plus vastes
consacrées à l'établissement du Bureau comme institution régionale de
l'OMS, avec toutes les conséquences de fait et de droit qui découlaient de
cet établissement. I] n’est donc pas possible de dissocier l'établissement du
siège de l’organisation régionale en Egypte de l'accord réglant son statut
juridique. J’en déduis que l'entrée en service du Bureau régional en Egypte
effectuée le 1er juillet 1949 par l’arrangement bilatéral entre l'Egypte et
POMS n'est pas, du point de vue juridique, un acte définitif consommé à
cette date et sans rapport avec l’accord de 1951 mais que, au contraire,
celui-ci visait aussi le siège du Bureau régional à Alexandrie. J'arrive donc à
la conclusion que les négociations entre l'OMS et le Gouvernement égyp-
tien doivent être considérées comme un processus continu aboutissant
d’abord au transfert du Bureau à l'OMS à partir du le" juillet 1949 et
s’achevant par l'entrée en vigueur de l'accord du 25 mars 1951 (cf. aussi
par. 39 de Pavis).

I] s’ensuit que toutes les dispositions de l’accord pouvant concerner le
siège sont applicables à un transfert éventuel du Bureau hors d'Egypte.

2. Personne ne conteste que, du point de vue de la constitution d’une
organisation internationale, les sièges principaux ou régionaux sont sup-
primés et transférés en vertu d’une décision de l’organe compétent de cette
organisation. Mais l'exécution d’une telle décision est soumise aux
conditions résultant des relations juridiques entre l’organisation et l'Etat
en cause.

Il résulte des considérations exposées plus haut que le transfert du
Bureau priverait l’accord de 1951 de son objet principal. Puisque le trans-
fert équivaut à l’extinction de l'accord, il peut être effectué ou bien par une
action commune des parties annulant celle qui s'était traduite par l'accord,
ou bien par une dénonciation unilatérale faite par l'OMS si l'accord permet
expressément ou de façon implicite une telle dénonciation.

a) La section 37 est ainsi libellée :

« Section 37. Le présent accord peut être revisé à la demande de
l'une ou l’autre partie. Dans cette éventualité, les deux parties se

58
128 INTERPRETATION DE L’ACCORD (OP. IND. MOSLER)

consultent sur les modifications qu’il pourrait y avoir lieu d’apporter
aux dispositions du présent accord. Au cas où, dans le délai d’un an,
les négociations n’aboutiraient pas a une entente, le présent accord
peut être dénoncé par l’une ou l’autre partie moyennant un préavis de
deux ans. »

Cette formulation est identique à celle de nombreux accords de siège de
OMS et d’autres organisations internationales. On la trouve aussi dans le
modèle d’accord entre l'OMS et le « gouvernement d'un Etat hôte ».
Comme il a déjà été mentionné, l'accord de 1951 s'inspire de l’accord de
siège entre l'OMS et la Suisse, dont l’article 29 est intitulé « Modifications
de l’accord ». Le texte de cet article est identique à celui de la section 37,
mais les trois phrases qui constituent la section y sont séparées l’une de
l’autre et figurent dans trois paragraphes successifs (Nations Unies,
Recueil des traités, vol. 26, p. 332, 346). Le projet d’accord daté du 16 oc-
tobre 1946 contient le même texte. Il ne semble pas qu'il ait été discuté
entre les parties.

La clause remonte à l’accord conclu entre la Suisse et l'Organisation
internationale du Travail pour régler le statut juridique de cette Organi-
sation en Suisse, où l’on trouve à l’article 30 le même texte dans le même
ordre de paragraphes qu’à l’article 29 de l'accord avec l'OMS (Nations
Unies, Recueil des traités, vol. 15, p.379). On sait que cette formule a
été le résultat d’un compromis entre les négociateurs de la Suisse et de
POIT.

Comme cela a été amplement discuté dans les exposés écrits et oraux, ce
compromis et ses antécédents se prêtent à des interprétations divergentes
de ja volonté commune des parties telle qu’elle s’exprime dans le texte qui
est devenu l’article 30 de Paccord. Si l’on comprend le terme revision
suivant le sens ordinaire qu’on doit lui attribuer (cf. art. 31, par. 1, de la
convention de Vienne), on pense plutôt à des changements partiels à
apporter à une situation, à un accord ou à un statut qu’à l'abolition ou à la
cessation entière et totale de la situation, du traité ou du statut en cause. On
ne trouve rien, dans le contexte, qui puisse justifier une interprétation
s’écartant du sens ordinaire. Je doute donc que la section 37 soit applicable
en l’espèce parce que je ne pense pas qu’on puisse interpréter la cessation
de l’application de l'accord comme une revision. J’admets que le mot
revision peut avoir dans certaines circonstances le sens d’un changement
radical et total d’un traité. Mais la deuxième phrase de la section 37 qui
parle de « modifications » m’empéche d’interpréter la revision visée dans la
première phrase de la même section dans ce sens plus large.

b) Si l’on suit l'interprétation qui me semble la plus plausible, qui
consiste à ne pas appliquer la section 37 à la dénonciation sans tentative
préalable de revision, il ne faut pas perdre de vue l’application du principe
de droit international général d’après lequel, même en l’absence d’une
clause de dénonciation, les parties à un accord international peuvent
mettre fin à ses effets s’il ressort de l'interprétation de l’ensemble des

59
129 INTERPRETATION DE L’ACCORD (OP. IND. MOSLER)

dispositions de l’accord et de son sens inhérent, tenant compte des intérêts
légitimes des parties, qu’une résiliation doit être possible.

Cette thèse est renforcée par l’article 56 de la convention de Vienne sur le
droit des traités et par les réflexions qui ont conduit la Commission du
droit international à insérer le même texte dans l’article correspondant de
son projet concernant les traités entre Etats et organisations internatio-
nales. Ces deux articles énoncent une règle permettant la dénonciation de
tout accord international qui ne contient pas de disposition à cet égard, à la
condition :

1) qu’il soit établi qu'il entrait dans l'intention des parties d'admettre la
possibilité d’une dénonciation ou d’un retrait ; ou

ii) que le statut de dénonciation ou de retrait puisse être déduit de la
nature du traité.

Les négociations sur la disposition qui devait devenir l’article 30 de
l'accord entre la Suisse et l'OIT montrent qu'il entrait dans les intentions
de la Suisse de réserver la possibilité d’une dénonciation. Rien ne donne à
penser que la formule de compromis, qui vise seulement le cas de dénon-
ciation après une tentative de revision, implique que la Suisse ait renoncé à
faire usage de la possibilité de dénonciation (même si celle-ci n’est pas
mentionnée dans l’accord), si les besoins d’une liquidation raisonnable du
siège de l'OIT en Suisse l’exigeaient. L'accord entre l'OMS et l'Egypte se
prête à une interprétation analogue. On ne peut pas présumer que l'OMS a
voulu s'engager pour toujours à ne pas transférer ou à ne pas fermer son
Bureau. Sa Constitution ne lui permettait pas de se lier sans aucune
possibilité de changer le siège d'une organisation régionale (cf. art. 44 de la
Constitution).

J'arrive donc à la conclusion qu’en vertu d’un droit dérivé de l’ensemble
des dispositions de l'accord et de son sens inhérent, l’une ou l’autre partie
peut mettre fin à ses effets dans les conditions restant à déterminer.

3. Si l’on adopte mon avis suivant lequel l'accord peut être dénoncé en
vertu d’une règle qui lui est implicite, les conséquences qui en résultent
pour les modalités de l'extinction sont les suivantes :

a) Du fait qu’une règle implicite, par sa nature même, ne contient pas de
disposition sur ses modalités d’application, les parties doivent se mettre en
rapport pour entamer des consultations et des négociations sur les délais et
les mesures appropriés pour que le transfert s'effectue en bon ordre.
L'obligation des parties de s'entendre sur les conséquences de la dénon-
ciation résulte du lien contractuel existant entre elles, qui leur impose de
trouver en commun une solution aux questions soulevées par l'application
de l'accord, sans que des règles explicites soient formulées à cet effet. La
Cour a analysé les responsabilités des parties à cet égard au paragraphe 48
de l’avis et elle les a définies au numéro | du dispositif.

60
130 INTERPRETATION DE L’ACCORD (OP. IND. MOSLER)

b) Tout en me ralliant au dispositif et à l'exposé fait au paragraphe 49, je
voudrais ajouter une observation pour le cas où la tentative d’aboutir à une
solution de commun accord échouerait. Dans cette hypothèse, le texte de la
section 37 peut apporter une solution. Certes, il ressort des termes de cette
disposition que la dénonciation qui y est prévue est limitée au cas où la
négociation préalable engagée après une demande de revision échouerait.
Mais les parties contractantes ont tout de même pensé à l'éventualité d’une
extinction de l'accord résultant d’une dénonciation. En outre elles sont
convenues, toujours dans un autre contexte mais néanmoins dans le cadre
de l’accord, d’un délai de deux ans qu’elles ont estimé approprié pour
mettre fin à celui-ci. Cet intervalle entre le préavis de dénonciation et la
date où celle-ci prend effet a été estimé approprié et raisonnable pour
adopter les mesures de liquidation nécessaires. L’intention commune des
parties ainsi exprimée donne une indication sur la manière de procéder à la
même opération, même si celle-ci est la conséquence d’un droit de dénon-
ciation dérivé d’une autre base juridique, à savoir la règle implicite que je
viens d’énoncer. Dans cette hypothèse le délai de deux ans prévu à la
section 37 peut s'appliquer par analogie.

J'aboutis donc à la conclusion que, si les parties ne parviennent pas à
résoudre en commun les problèmes causés par un transfert, l’une ou l’autre
d’entre elles a le droit de notifier la dénonciation de l'accord, prenant effet
deux ans plus tard.

(Signé) Hermann Mosier.

61
